I respectfully dissent.
The General Assembly, to which our constitution (Art. 2, 10) expressly committed the power and the duty to prescribe when and by what procedure an accused person may obtain a change of venue, has enacted that such change of venue may be obtained by making application by petition "setting forth the facts on account of which the removal is requested; and the truth of the allegations in such petition shall be supported by the affidavits of two credible persons who are qualified electors, actual residents of the county and not related to the defendant in any way." (43-1502, Ark. Stats. 1947).
Originally the statute required that the allegations in the petition be supported by the affidavit of some "credible person". Act No. 98, Acts 1873. By Act No. 93 of 1899 it was changed so as to require the supporting affidavit of "two credible persons who are qualified electors, actual residents of the county, and not related to the defendant in any way". This language was not changed when it was re-enacted as a part of Initiated Act No. 3 of 1936.
By the decision in the instant case the court is adding to the legislative prescription this amendment: That, when counsel for defendant say they are unable to obtain signature and oath of two supporting witnesses to the petition for change of venue, this requirement of the legislature, made under express constitutional authority, and re-enacted by the people in an initiated Act, must be disregarded by the trial court. While such an amendment might be desirable — and that question, from a practical standpoint, is open to debate — this court does not, in my humble judgment, have the power to make it. *Page 714 
Of course, if a petition for change of venue in proper form had been filed the refusal of the judge to hear same for the reason, as assigned by him, that he felt that accused could have a fair trial in Lee county would have been error. But in the case at bar no such petition was filed, nor did appellant offer to file same, and any reason assigned by the judge for his action, if erroneous, was harmless error, because, until a proper petition was on file, appellant had no right to invoke any ruling of the court on the question of change of venue.